PER CURIAM
This case is on remand from the Supreme Court for determination of whether insurer’s denial of the need for further medical care for claimant’s hip condition was proper. North Clackamas School Dist. v. White, 305 Or 48, 750 P2d 485, modified 305 Or 468, 752 P2d 1210 (1988). In our previous opinion, 85 Or App 560, 737 P2d 649 (1987), we reversed the Workers’ Compensation Board and held that claimant’s medical benefits claim was barred by res judicata.
After de novo review of the record, we conclude that claimant’s need for medical treatment for her hip condition is related to her industrial accident and is compensable.
Affirmed.